DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 16 is objected to because of the following informalities:  “reduced superconductor” should read --reduced metal; assembly” or --reacted superconductor--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the oxidation additive” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somerkoski (US2012/0035059A1).
Somerkoski discloses the claimed invention as follows:
Claim 1. A method for manufacturing a superconductor, comprising: 
forming a metal assembly precursor (1) within a hollow copper support element (23; see para. [0053]) by positioning a plurality of conductor elements (5) about a core (21) including Sn (see para. [0053] to provide a first plurality of inner interstitial spaces (see Fig. 1a) between the plurality of conductor elements between the core and conductor elements and a second plurality of outer interstitial spaces (see Fig. 1a) between the hollow copper support element and the core, the plurality of conductor elements including unreacted Nb (see para. [0042] and Fig. 1b); 
positioning inner interstitial elements (7) in one or more of the plurality of inner interstitial spaces, the inner interstitial elements including a pinning element (see “Hf or Zr” in para. [0022]);
reducing the metal assembly precursor via cold drawing (see para. [0054]) to produce a reduced metal assembly; and 
reaction heat treating (see para. [0055]) the reduced metal assembly so that the unreacted Nb undergoes a phase transformation to a reacted superconductor; 
wherein the metal assembly precursor includes a diffusion blocking layer (11) between the plurality of conductor elements and the hollow copper support element;
wherein a cross-sectional area of the core is larger than a cross-sectional area of each of the conductor elements (see Fig. 1a).
Claim 4. The method of claim 1, wherein the inner interstitial elements include one or more of the following as the pinning element: Hf, Zr, and Ta. See para. [0022].
Claim 5. The method of claim 1, further comprising positioning outer interstitial elements (7, Fig. 1a) in one or more of the plurality of outer interstitial spaces, the outer interstitial elements including at least one of the following: a doping element (NbTi; see para. [0022]), a conductor element (see “pure Nb” in para. [0047]), an oxidation additive, and an outer pinning element.
Claim 6. The method of claim 5, wherein the outer interstitial elements include NbTi as the doping element. See para. [0022].
Claim 7. The method of claim 5, wherein the outer interstitial elements include pure Nb as the conductor element.
Claim 9. The method of claim 5, wherein the outer interstitial elements include one or more of the following as the outer pinning element: Hf, Zr, or Ta. See para. [0022].
Claim 10. The method of claim 1, wherein the core is solid and comprises one or more of the following: Sn, SnTi, SnCu, and SnO2. See para. [0048].
Claim 11. The method of claim 5, wherein one or more of the following are cylindrical rods: the plurality of conductor elements, the inner interstitial elements, and the outer interstitial elements. See para. [0041].
Claim 12. The method of claim 1, further comprising positioning outer interstitial elements (7, Fig. 1a) in one or more of the plurality of outer interstitial spaces, the outer interstitial elements including at least one of the following: a doping element (NbTi; see para. [0022]), a conductor element (see “pure Nb” in para. [0047]), an oxidation additive, and an outer pinning element.
Claim 13. The method of claim 1, further comprising: 
stacking the reduced metal assembly with additional reduced metal assemblies to produce a multifilament precursor (see last seven lines of para. [0054]); and 
wherein reaction heat treating the reduced metal assembly includes reaction heat treating the multifilament precursor such that the reacted superconductor is a multifilament superconductor (see para. [0055]).
Claim 14. The method of claim 1, wherein the reacted superconductor is a monofilament superconductor (see first six lines of para. [0054]).
Claim 17. The method of claim 5, wherein each of the plurality of conductor elements are arranged to touch an adjacent conductor element of the plurality of conductor elements (see Fig. 1a), the plurality of conductor elements being symmetrically disposed about a center of the core; 
wherein each of the inner interstitial elements are spaced away from one another (see Fig. 1a), such that each of the inner interstitial elements do not contact another of the inner interstitial elements, the interstitial elements being symmetrically disposed about the center of the core.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Somerkoski.
Somerkoski discloses the reduced superconductor having a diameter that is equal to or less than 5 mm. See para. [0054]. However, Somerkoski does not disclose the metal assembly precursor having a diameter that is equal to or greater than 30 mm.
In a different embodiment (see Fig. 2b), Somerkoski discloses forming a metal assembly precursor having an initial diameter greater than 40 mm (see “15.5 cm” and “20 cm” in para. [0061], referring to the diameter of the subassembly), prior to the reducing process. 
In view of the additional embodiment, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious that similar dimensions would be used for the metal assembly precursor of the first embodiment discussed above with respect to claim 1, prior to any reducing operation. 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729